[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 761 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 762
                        JOURNAL ENTRY and OPINION
This case is before the court on appeal from a decision by the common pleas court to grant a directed verdict in favor of defendant MetroHealth Medical Center at the close of plaintiffs' case in this tort action. Appellants argue:
  I. THE TRIAL COURT ERRED IN DIRECTING A VERDICT IN FAVOR OF METROHEALTH MEDICAL CENTER ON PLAINTIFFS' BLANKENSHIP CLAIM SINCE REASONABLE MINDS COULD FIND THAT THE ELEMENTS OF AN EMPLOYER INTENTIONAL TORT CLAIM HAD BEEN MET.
  II. THE TRIAL COURT ERRED IN DIRECTING A VERDICT IN FAVOR OF METROHEALTH MEDICAL CENTER ON PLAINTIFF'S NEGLIGENCE CLAIMS SINCE REASONABLE MINDS COULD FIND THE ELEMENTS OF A NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS CLAIM HAD BEEN MET.
  III. THE TRIAL COURT ERRED IN STRIKING THE EXPERT OPINION TESTIMONY OF DR. NARDELL ESTABLISHING THAT THE CONDUCT OF METROHEALTH MEDICAL CENTER WAS NEGLIGENT.
MetroHealth cross-appeals, arguing that:
  THE TRIAL COURT ERRED BY NOT SUSTAINING DEFENDANT'S MOTION FOR A DIRECTED VERDICT AFTER OPENING STATEMENT ON APPELLANTS' INTENTIONAL TORT AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS CLAIMS.
We find the trial court erred by directing the verdict and therefore reverse and remand for further proceedings. *Page 763 
                           FACTS AND PROCEDURE
The complaint in this case was originally filed on November 7, 1996, and was amended several times. The fifth and final amended complaint was filed June 22, 1998. It alleged that plaintiffs' decedent, Edward Padney, contracted multi-drug resistant tuberculosis while employed by defendant MetroHealth Medical Center as a diener, an assistant in performing autopsies. Plaintiffs, the representative of Padney's estate and Padney's wife and daughter, claimed that MetroHealth failed to employ adequate controls to prevent the transmission of tuberculosis to its employees, knowing that the conditions created by these failures constituted a dangerous instrumentality within its business and that it was substantially certain that an employee subjected to these conditions would be harmed. The first count of the complaint claimed Edward Padney contracted tuberculosis as a  result of MetroHealth's intentional wrongdoing. The second and third counts claimed Padney's wife and daughter suffered the loss of his consortium and services. Count four claimed MetroHealth negligently caused the wife and daughter to suffer emotional distress, mental anguish, anxiety, loss of enjoyment of life, and fear of physical peril because they have tested positive for tuberculosis, and count five claimed Edward Padney suffered the loss of their consortium and services. Count six demanded punitive damages. Count seven asserted that the contractor, engineer, architect and various John Doe parties allegedly responsible for designing, constructing, maintaining or renovating the autopsy suites negligently performed their duties.
The claims against all named parties except MetroHealth were dismissed before trial. During trial, plaintiffs withdrew their claim for punitive damages.
The jury trial began on May 31, 2000. Plaintiffs presented the live testimony of seven MetroHealth employees as on cross: Thomas Rao, director of facilities management; Dr. Amir Khiyami, a pathologist and head of autopsy services at the time Padney was infected; John Carroll, vice president of facilities and institutional services; Paul McIntosh and Keith Allie, dieners in the pathology department; Dr. Richard Blinkhorn, Padney's treating physician and chairman of the infection control committee at MetroHealth; and Joan Sorensen, administrative director of the pathology department. Plaintiffs also presented the videotaped testimony of pathologists Drs. Carlena Madelair and Josephine Ashmead. In addition, plaintiffs presented the testimony of tuberculosis expert Dr. Edward Nardell and economist John Burke, as well as the testimony of plaintiffs Theresa and Gina Padney. Finally, the jury heard the decedent's testimony, preserved on videotape.
The testimony showed that Edward Padney was employed as a diener in the autopsy department at MetroHealth. He contracted multi-drug resistant tuberculosis while assisting in an autopsy on September 25, 1992 on a cadaver infected *Page 764 
with that disease. This strain does not respond to the usual treatments for tuberculosis and therefore poses a high risk of mortality (50%) for anyone with the active disease.
The patient who was autopsied had not been treated for the last two weeks of her life, which increased the contagiousness of her disease. In addition, she suffered from AIDS, which resulted in the dissemination of the tuberculosis throughout her body. Consequently, the danger of infection from her was higher than in a typical case of tuberculosis. This danger was publicized through publications of the Centers for Disease Control (CDC). The physicians who treated this patient ordered the autopsy and sought the consent of her family.
Padney's wife and daughter contracted multi-drug resistant tuberculosis from Padney. The tuberculosis remained latent in the wife and daughter to the date of trial. The risk that the latent disease would become active in them was ten percent over their lifetimes and approximately five percent as of the time of trial.
The tuberculosis became active in the decedent in April 1995. He suffered respiratory failure in September 1995 and was placed on a ventilator. While on the ventilator, he developed a clot in his right leg, which ultimately required amputation of the leg. He died March 28, 1998 after a violent coughing episode led him to cough up a substantial amount of blood. His treating physician described the progress of his disease as unchecked pulmonary tuberculosis for three years and a considerable amount of suffering.
In 1990, the CDC implemented guidelines for preventing the transmission of tuberculosis in healthcare settings. These guidelines recommended that autopsy rooms have ventilation which provides at least twelve total air changes per hour, as well as good distribution of air flow, negative pressure with respect to adjacent areas, and exhaust outside of the building. P[ersonal] R[espirator]s should be worn by personnel performing procedures that may aerosolize infectious particles (e.g., sawing, irrigating).
The ventilation system in the isolation room in the autopsy suite where the autopsy was performed was providing 18.5 air changes per hour when it went into use in 1970; however, on August 6, 1982, the room was functioning at six air changes per hour. It was not modified from that date until the date of the autopsy from which Padney contracted tuberculosis. Although there was testimony that the system was tested approximately annually, MetroHealth could not locate any other quantitative studies of the ventilation in the isolation room from before the date Padney was infected, but a 1986 memorandum from the plant engineering department verified that the system [for the autopsy suite] is within the design parameters and meets applicable standards. The room had negative pressure as compared to adjacent areas. The system was vented to the outdoors. Personnel wore regular surgical masks while performing autopsies. *Page 765 
In addition to the ventilation system, there were also ultraviolet (UV) lights. Plaintiffs' expert testified that these lights reduced the risk of infection, adding the equivalent of ten to twenty air changes per hour to that room.
Plaintiffs' expert testified that with six air changes per hour, the likelihood of infection from one hour of exposure to an infectious dose of tuberculosis was 60% to 65%. With the ultraviolet lights, this risk was reduced to approximately 25% to 30%. This risk could have been further reduced by the use of a personal respirator and would have been eliminated by a positive air pressure respirator.
At the close of the plaintiffs' case, MetroHealth moved for a directed verdict. MetroHealth argued that it was not substantially certain that Padney would contract tuberculosis, nor was he required to assist in the autopsy in which he contracted the disease. MetroHealth further asserted plaintiffs' emotional distress claims were derivative of the employee's claim, so if the hospital did nothing wrong with respect to the employee, then it did nothing wrong in relation to his wife and child. Alternatively, it argued it owed no duty to the wife and child of an employee. The court granted MetroHealth's motion, making the following statement on the record:
  THE COURT: After a thorough and searching review of the evidence and testimony presented in this case by the plaintiffs and applying the elements of intentional tort as set forth in the law of the state [sic] of Ohio, the defendant's motion for directed verdict pursuant to Rule No. 50 overrules the [sic rules of?] civil procedure and are granted.
                            LAW AND ANALYSIS
Plaintiffs' first two assignments of error both contend the court erred by directing the verdict for MetroHealth on their claims for intentional tort and negligent infliction of emotional distress and their derivative claims for loss of consortium. A motion for directed verdict questions the legal sufficiency of the evidence and therefore constitutes a question of law, not of fact. Glover v. Boehm Pressed Steel Co. (1997),122 Ohio App.3d 702. If, * * * after construing the evidence most strongly in favor of the party against whom the motion is directed, [the court] finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue. Civ.R. 50(A). We review this determination de novo.
Our review here was hampered by the trial court's failure to state the reasons for its actions on the record. The trial court did not comply with its *Page 766 
obligation under Civ.R. 50(E) to state the basis for its decision in writing. Although plaintiffs did not object before the trial court and therefore waived this error, the purpose of the rule is not only to provide an explanation to the losing party but also to provide guidance to the appellate court on review. Lacking such guidance, we have been forced to `reinvent' the legal analyses the trial court already should have performed. This is a waste of judicial resources.
A. Intentional Tort.
The complaint in this case asserts an intentional tort claim against MetroHealth. To succeed on this claim, plaintiffs must demonstrate, directly or through circumstantial evidence, that (1) MetroHealth knew of the existence of a dangerous process, procedure, instrumentality or condition within its business operation; (2) MetroHealth knew that harm to an employee would be substantially certain to occur if the employee were subjected to this danger by his employment; and (3) with this knowledge, MetroHealth required the employee to continue to perform the dangerous task. Fyffe v. Jeno's, Inc. (1991), 59 Ohio St.3d 115, paragraph one of the syllabus. The risk of harm must be relatively high to reach the level of a substantial certainty; mere negligence or recklessness is not enough. Id., 59 Ohio St.3d 115, at paragraph two of the syllabus.
There was evidence in the record from which a jury could find MetroHealth knew of the existence of a dangerous condition within its business. Among other things, there was evidence that MetroHealth was aware of the CDC standards for preventing the transmission of tuberculosis in a hospital setting at the time Padney was infected. Those standards indicate that nosocomial transmission of tuberculosis has been associated with * * * procedures such as * * * autopsy, and include recommendations for preventative measures in autopsy rooms. There was evidence that MetroHealth's autopsy isolation room did not comply with the CDC standards, first because it had only half the recommended number of air changes per hour, and second because it did not include the use of personal respirators among its standard safety precautions. This evidence would permit a reasonable jury to conclude that MetroHealth knew of a dangerous condition in its business.
MetroHealth claims it did not know the conditions in the autopsy room were dangerous because there was no evidence anyone had ever contracted tuberculosis in its autopsy rooms. Simply because people are not injured, maimed or killed every time they encounter a device or procedure is not solely determinative of the question whether that procedure or device is dangerous or unsafe. Cook v. Cleveland Elec. Illumin. Co. (1995), 102 Ohio App.3d 417, 429. Furthermore, there is evidence that MetroHealth was aware that the danger of transmission was magnified in this case *Page 767 
because the strain of tuberculosis involved was multi-drug resistant, the decedent was untreated, and she had AIDS, which resulted in the dispersal of the tuberculosis throughout the body. Thus, the fact that no other autopsies had resulted in the transmission of tuberculosis to a hospital employee is not determinative.
Second, there was evidence from which a reasonable jury could find that MetroHealth knew that harm to its employees was substantially certain to occur if they were subjected to this danger. According to plaintiffs' expert, the risk of contracting tuberculosis from a one-hour exposure to an infectious dose under the conditions in the isolation room at the time Padney was infected was 25% to 30%. The testimony does not show that this calculation accounts for the increased risk of infection attendant to the fact that the disease in this patient was untreated before her death and that the disease was dispersed throughout her body as a result of her infection with AIDS. If a person present during the autopsy contracted tuberculosis, there was a further 5% to 10% chance that the disease would become active in them. If the disease became active, there was a 50% chance that multi-drug resistant tuberculosis would be fatal.
MetroHealth concludes from this that it was not substantially certain that Padney would contract a fatal disease from performing this particular autopsy; however, we are not assessing only the risk that Padney would die. Even latent tuberculosis constitutes an injury, particularly when that disease is drug resistant. A reasonable jury could find it was substantially certain that Padney would contract multi-drug resistant tuberculosis from performing an autopsy on a decedent who suffered from that disease, dispersed throughout her body, which had not been treated for two weeks before her death, under the conditions in the isolation autopsy room during this autopsy, which did not comply with the CDC standards.
MetroHealth invites us to quantify a substantial certainty and suggests that a 75% likelihood of injury is the appropriate standard. We reject such a numerical gauge. While statistical assessments may be helpful in determining whether harm is substantially certain to occur, they are not conclusive. Among other things, the determination whether harm is substantially certain to occur involves not only a consideration of the likelihood that harm will occur but also an assessment of the seriousness of the harm if the risk does come to pass. A   substantial certainty that a condition will cause an injury which may result in death may differ from a substantial certainty of an injury which is not life-threatening. Consequently, we cannot attach decisive significance to statistical risk assessments. *Page 768 
A reasonable jury could find that MetroHealth knew that it was substantially certain that Padney would contract this disease. MetroHealth was aware of the CDC standards, which specifically stated that [s]tandard surgical masks may not be effective in preventing the inhalation of droplet nuclei, because some are not designed to provide a tight face seal and to filter out particulates in the droplet nucleus size range (1-5 microns), yet its safety regulations only required the use of standard surgical masks. It was also aware that the CDC standards required ventilation equal to twelve total air changes per hour, but this isolation room only had six air changes per hour. MetroHealth was aware that this patient was particularly infectious because of the dispersal of the disease throughout her body and the fact that it was untreated but ordered no special precautions to be taken in this case. Cf. Brown v. Packaging Corp. of America (Jan. 11, 2001), Cuyahoga App. No. 77709, unreported.
Finally, MetroHealth urges that Padney, as a supervisor, did not have to perform this autopsy but could have assigned it to another diener. That Padney could have placed another employee at risk does not negate the fact that MetroHealth requires employees to incur the risk. The job duties of a diener require him or her to assist in all autopsies, including those involving infectious diseases. One of the dieners testified that dieners were assigned to cases involving infectious diseases by rotation and that he routinely assisted in approximately four tuberculosis cases per year. Thus, there was evidence from which a jury could have found MetroHealth required its dieners, including Padney, to assist in autopsies under these unsafe conditions. See Hannah v. Dayton Power  Light (1998), 82 Ohio St.3d 482, 487.
Accordingly, we find the trial court erred by granting a directed verdict to MetroHealth on plaintiffs' intentional tort claim, as well as the loss of consortium claims associated with it.
B. Negligent Infliction of Emotional Distress.
Plaintiffs also argue the trial court erred by directing the verdict on their claim for negligent infliction of emotional distress. The evidence demonstrated that both Theresa and Gina Padney have latent tuberculosis, which they acquired from the decedent. Neither has developed active tuberculosis, but both are at risk because they carry the latent disease. They seek recovery for their fear of developing active tuberculosis of the same type that killed the decedent.
MetroHealth argues it owed no duty to Padney's family. First, MetroHealth claims the risk of injury to Padney's family was not foreseeable because the injury to Padney, himself, was not foreseeable. As previously discussed, however, there was evidence from which a jury could conclude that the transmission of tuberculosis under the conditions in the isolation room during this *Page 769 
autopsy was not only foreseeable but substantially certain. It is foreseeable that a contagious disease acquired by an employee at work will be transmitted to persons with whom the employee has close contact, particularly family members who reside with him or her. Therefore, we find MetroHealth owed a duty of care to the family members of employees whom MetroHealth placed at risk of acquiring tuberculosis by their working conditions. A reasonable jury could find that MetroHealth breached its duty of care to Padney's family by failing to take any action to prevent the transmission of tuberculosis to them or to warn them of the risk. See Mussivand v. David (1989),45 Ohio St.3d 314.
The disease in both plaintiffs is latent, but they are both at risk for developing active tuberculosis for the rest of their lives. Though the likelihood that they will develop active tuberculosis is now relatively small, 5%, it was as high as 10%. There is a 50% mortality rate if it does become active. This is a real danger, not a non-existent peril. Cf. Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80. Because the emotional distress for which plaintiffs seek recovery is associated with a real physical peril to the plaintiffs themselves, the emotional injury need not be severe or debilitating to be compensable. Cf. Binns v. Fredendall (1987), 32 Ohio St.3d 244.
We find evidence in the record from which a reasonable jury could find MetroHealth negligently inflicted emotional distress upon plaintiffs; therefore, the trial court erred by directing the verdict for MetroHealth on this claim and on the derivative claim for loss of consortium.
Our conclusion that the trial court erred by directing the verdict renders moot plaintiffs' claim that the court erred by striking part of the testimony of their expert witness.
                            C. Cross-Appeal.
MetroHealth's cross-appeal contends that the trial court should have directed the verdict in its favor after plaintiffs' opening statement. It claims appellants conceded that they did not have proof of the job requirement element of their intentional tort claim because they admitted Padney could have assigned the autopsy to another diener. MetroHealth also argues appellants did not indicate that they had proof that their emotional injuries were severe and debilitating. To the extent that MetroHealth seeks to defend the judgment on an alternative ground, see App.R. 3(C)(2),1 we have already addressed *Page 770 
and rejected these arguments in ruling on appellant's assignments of error; therefore, we overrule the sole assignment of error on cross-appeal.
We reverse and remand for a new trial.
This cause is reversed and remanded to the lower court for further proceedings consistent with this opinion.
It is, therefore, considered that said appellants recover of said appellee their costs herein.
It is ordered that a special mandate be sent to the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
FRANK D. CELEBREZZE, JR., J. CONCURS TERRENCE O'DONNELL, J. DISSENTS (See separate Opinion)
1 MetroHealth did not file a separate notice of cross-appeal, so we lack jurisdiction to consider its arguments on any other basis. App.R. 3(C).